People v Vasquez (2019 NY Slip Op 01625)





People v Vasquez


2019 NY Slip Op 01625


Decided on March 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2015-09373
 (Ind. No. 14-1730)

[*1]The People of the State of New York, respondent,
vKim Vasquez, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Kevin P. Gilleece, Acting District Attorney, New City, NY (Tina L. Guccione of counsel; Coleen A. Fortes on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Rolf M. Thorsen, J.), rendered June 23, 2015, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the appeal is dismissed as academic.
The defendant's contention that the sentence imposed was excessive has been rendered academic, since the maximum expiration date of his sentence has passed (see People v Vielman, 164 AD3d 623; People v Corbin, 141 AD3d 730; People v King, 123 AD3d 738).
LEVENTHAL, J.P., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court